FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 16, 2021

                                      No. 04-21-00021-CV

                                        Nancy ALANIS,
                                           Appellant

                                                v.

 U.S BANK NATIONAL ASSOCIATION, as successor trustee to Bank of America, National
Association, as successor by Merger to Lasalle Bank, M.A., as trustee for the MLMI Trust Series
                    2006-He6, Nationstar Mortgage, LLC d/b/a Mr. Cooper,
                                          Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-01238
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER

       The clerk’s record and reporter’s record have been filed. Appellant’s brief is due no later
than July 19, 2021.


                                                     _________________________________
                                                     Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court